Name: Commission Regulation (EEC) No 220/85 of 29 January 1985 amending Regulation (EEC) No 1495/80 implementing certain provisions of Articles 1, 3 and 8 of Council Regulation (EEC) No 1224/80 on the valuation of goods for customs purposes
 Type: Regulation
 Subject Matter: tariff policy;  trade
 Date Published: nan

 30 . 1 . 85 Official Journal of the European Communities No L 25/7 COMMISSION REGULATION (EEC) No 220/85 of 29 January 1985 amending Regulation (EEC) No 1495/80 implementing certain provisions of Articles 1 , 3 and 8 of Council Regulation (EEC) No 1224/80 on the valuation of goods for customs purposes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as amended by Regulation (EEC) No 3193/80 (2), and in particular Article 19 ( 1 ) (b) thereof, Whereas with a view to ensuring uniform application of the provisions of Regulation (EEC) No 1224/80 , Commission Regulation (EEC) No 1495/80 (3), as amended by Regulation (EEC) No 1580/81 (4), imple ­ ments certain provisions of Articles 1 , 3 and 8 of that Regulation ; Whereas Article 3 (c) of Regulation (EEC) No 1495/80 deals with interest payable under a financing arrange ­ ment relating to the purchase of imported goods ; Whereas the Parties to the Agreement on implementa ­ tion of Article VII of the General Agreement on Tariffs and Trade concluded in the framework of the multilateral trade negotiations of 1973 to 1979 , meeting within the Committee established under Article 18.1 of that Agreement, have decided on a uniform treatment for customs valuation purposes of charges for interest under a financing arrangement relating to the purchase of imported goods ; Whereas the Commmunity, in accepting that decision , has placed itself under an obligation to ensure that its rules concerning customs valuation conform with the provisions of that decision ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee , 1 . The phrase 'Articles 1 , 3 and 8 of is deleted from the title . 2 . Article 3 is replaced by the following : 'Article 3 1 . Provided that they are distinguished from the price actually paid or payable, the following shall not be included in the customs value determined under Article 3 of Regulation (EEC) No 1224/80 : (a) a charge for the right to reproduce the imported goods in the Community ; (b) a buying commission . 2 . Charges for interest under a financing arrangement entered into by the buyer and relating to the purchase of imported goods shall not be included in the customs value determined under Regulation (EEC) No 1224/80 provided that : (a) the charges are distinguished from the price actually paid or payable for the goods : (b) the financing arrangement has been made in writing ; (c) where required, the buyer can demonstrate that :  such goods are actually sold at the price declared as the price actually paid or payable, and  the claimed rate of interest does not exceed the level for such transactions prevailing in the country where, and at the time when, the finance was provided . 3 . The provisions of paragraph 2 shall apply, mutatis mutandis, where customs value is deter ­ mined under a method other than the transaction value . 4 . The provisions of paragraphs 2 and 3 shall apply regardless of whether the finance is provided by the seller, a bank or another natural or legal person .' Article 2 1 . This Regulation shall enter into force on 1 March 1985 . 2 . The provisions of Article 3 (c) of Regulation (EEC) No 1495/80 shall continue to apply to goods for which the material time for valuation for customs purposes is prior to 1 March 1985 . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1495/80 is hereby amended as follows : (') OJ No L 134, 31 . 5 . 1980, p. 1 . ( 2) OJ No L 333, 11 . 12 . 1980, p. 1 . (3) OJ No L 154, 21 . 6 . 1980, p. 14 . (4 OJ No L 154, 13 . 6 . 1981 , p. 36 . No L 25/8 Official Journal of the European Communities 30 . 1 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1985 . For the Commission COCKFIELD Vice-President